



Exhibit 10.22
idexcorp4printcolorrgba03.jpg [idexcorp4printcolorrgba03.jpg]




PERSONAL AND CONFIDENTIAL


December 30, 2016




Dear Bill,


We are pleased to offer you the position of Senior Vice President and Chief
Financial Officer for IDEX Corporation, based in Lake Forest, Illinois, and
reporting directly to me. The following terms apply to this offer:


•
Your appointment is effective on January 1, 2017.



•
Your annual base salary will be Four Hundred Twenty Five Thousand Dollars and
Zero Cents ($425,000.00), payable on a biweekly basis at the rate of Sixteen
Thousand Three Hundred Forty Six Dollars and Fifteen Cents ($16,346.15) per pay
period. You will be eligible for a review of your salary with consideration for
an increase in March of 2018. While we hope that you have a long and mutually
beneficial relationship, your employment is considered "at will" and will not be
for any fixed term or definite period and may be terminated by you or IDEX at
any time.



•
As of the effective date of this promotion, January 1, 2017, you will remain
eligible for participation in our Management Incentive Compensation Plan (MICP
Grade 26), as established each fiscal year, which provides annual incentive
earnings opportunity based on business unit and personal performance. Your MICP
target level of incentive compensation will be seventy percent (70%) of your
annual base pay in effect at the beginning of the plan year. The actual pay-out
under the plan could be more or less than the target level and will depend on
IDEX’s performance and your performance. Enclosed is a copy of the current MICP
Compensation Programs Booklet.



•
You will be eligible to receive a company car allowance of One Thousand Five
Hundred Dollars and Zero Cents ($1,500.00) per month, paid on a bi-weekly basis.



•
You will be eligible for the full range of benefits including: the IDEX Defined
Contribution Retirement Plan, the IDEX 401(k) Savings Plan, medical and dental
coverage, short-term and long-term disability coverage, and life insurance.
Summaries of these benefit plans are enclosed



•
You will be eligible to participate in the Executive Medical Physical Program.
IDEX has partnered with the Center for Partnership Medicine at Northwestern
Memorial Hospital to provide you with the opportunity to have a full medical
examination on an annual basis. The cost of the examination will be paid by
IDEX.



•
You will be eligible to enroll in the Executive Long Term Disability program
which provides additional income in the case of total and permanent disability.
This program is fully paid by IDEX. You will be issued an individual policy that
provides several additional benefits above and beyond the Group LTO plan that is
in place for employees.



•
Based upon your position, you will remain eligible to participate in the IDEX
Corporation Supplemental Executive Retirement and Deferred Compensation Plan.
The purpose of the plan is to provide non-qualified retirement compensation
benefits above IRS limits and to provide participants with the ability to defer
other amounts of compensation.



•
Subject to approval from our Board of Directors, you will be eligible for equity
grants in the form of a combination of performance stock units and stock options
under the IDEX Incentive Award Plan (lAP) at our annual grant as established
each fiscal year. These annual awards for your position are currently targeted
to have a value of one hundred fifty-five percent (155%) of your base salary.
Your actual award in any year is dependent upon






--------------------------------------------------------------------------------





current program design and your performance. This plan is designed to provide an
incentive and reward to key employees who are in a position to make substantial
contributions to the success of the company.


•
The initial price at which the option awards are granted will be the closing
price of IDEX common stock on the grant date. Your options may be exercised
after they become vested, and for a period of up to ten years from the date they
were awarded. Currently, options vest at the rate of 25% per year.



•
Upon your promotion, you will be granted an equity award valued at One Million
Dollars ($1,000,000.00). This amount will be split equally (50%/50%) among stock
options and restricted stock. The number of shares as well as the option price
will be based upon the closing price of IDEX common stock on the grant date. The
options will vest ratably at 25% each year as of the anniversary of the grant
and the restricted shares will vest 100% on the third anniversary of the grant
date. Additionally, unvested restricted shares are eligible to receive dividend
payments. Each award will be governed by the terms included in each award
agreement.



•
In the event of a "Change in Control", as defined in the Amended and Restated
IDEX Corporation Supplemental Executive Retirement Plan, that results in your
termination from service within twenty-four (24) months of the Change in
Control, the Company shall be obligated to pay your base salary at the rate then
in effect and your then current target annual bonus (MICP or equivalent pay) for
a minimum of twenty-four (24) months following the date of termination (for a
total payment of two (2) times both base salary and target annual bonus). This
payment shall not be applicable in the event of your voluntary termination.



•
If, in the future, your employment with IDEX Corporation is terminated without
cause ("cause" defined as willful misconduct or fraudulent behavior), IDEX will
pay you up to twelve (12) months base salary at the then current monthly base
rate plus your targeted annual incentive bonus in exchange for a signed release.
Such benefit will not be applicable in the event of your voluntary termination.



The company does require agreement to a Confidential Information, Work Product
and Restrictive Covenant Agreement. Please sign and return the signed copy,
keeping a second copy for your file.


Please indicate your acceptance of this offer by signing on the line provided
below and return a signed copy to me.


Bill, we have discussed the importance of the position to IDEX. We are confident
that your leadership skills and experience can make a significant contribution
to the success of IDEX, and that this position can be a positive professional
step for you.


Sincerely,


/s/ Andrew K. Silvernail


Andrew K. Silvernail
Chairman, President and Chief Executive Officer
                        
/s/ William Grogan
 
12/30/2016
Acceptance of Employment Offer
 
Date
William Grogan
 
 



Enclosures:
•
Confidential Information, Work Product and Restrictive Covenant Agreement

•
2017 Benefit Highlights Brochure

•
2016 MICP Compensation Programs Booklet

•
2017 SERP Overview Booklet




